DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species IV, corresponding with claims 1-10 and 21-26, in the reply filed on 3/4/21 is acknowledged.
Claims 11-20 and 27-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 4782298; hereinafter Arakawa) in view of Kim (US 2017/0219666).
Arakawa shows a single-layer magnetic resonance imaging (MRI) radio frequency (RF) coil configured to operate in a transmit (Tx) mode or in a receive (Rx) mode (receive coil 200; Figure 1), the single-layer MRI RF coil comprising: where an RF 
Arakawa also shows where an RF coil element is configured as a loop coil or a saddle coil (column 6, line 14); where the primary coil is a whole body coil (WBC) (body coil 100; Figure 1); where the matching and Tx/Rx switch circuit is a capacitive matching and Tx/Rx switch circuit (as the circuitry in Figure 1 includes a capacitor, it is considered to be “capacitive”); where the matching and Tx/Rx switch circuit is an inductive matching and Tx/Rx switch circuit (as the circuitry in Figure 1 includes an inductor, it is considered to be “inductive”);  where the LC coil includes at least one conductor, where the at least one conductor is a flexible co-axial cable (coaxial RF cable 70; column 4, line 1); where the magnitude of the induced current or a phase of the induced current is a function of a coil loss resistance of the primary coil, a coil loss resistance of the at least one MRI RF coil element, or a difference between the working frequency of the primary coil and the first frequency (it should be noted that although not explicitly stated by Arakawa, the magnitude or phase is necessarily a function of difference between working frequency of primary coil and coil element or coil loss resistance); configured for use on a human head (column 1, line 37).   Page 3
Arakawa fails to show a coil array, a plurality of rows configured in an anatomy-specific shape, where a row includes a plurality of RF coil elements; a magnitude/phase control component operably connected to the LC coil; where a magnitude of the induced current or a phase of the induced current is independently adjustable; where the magnitude of the induced current or the phase of the induced current is configured to be 
Kim discloses an RF surface coil and MR device.  Kim teaches a coil array (Figure 10), a plurality of rows configured in an anatomy-specific shape, where a row includes a plurality of RF coil elements (loop coil array with coils 710A, 710B, 710C, 710D; Figure 10; [0060]-[0062]); a magnitude/phase control component operably connected to the LC coil (intensities/phases may be independently controlled to each coil, [0060]-[0062]); where a magnitude of the induced current or a phase of the induced current is independently adjustable (intensities/phases may be independently controlled to each coil, [0060]-[0062]); where the magnitude of the induced current or the phase of the induced current is configured to be varied over a range of magnitudes or phases respectively (intensities/phases may be independently controlled to each coil, [0060]-[0062]); where the magnitude/phase control component is configured to adjust the magnitude of the induced current or the phase of the induced current; and where the magnitude of the induced current or the phase of the induced current of a first RF coil element is independently adjustable from the magnitude of an induced current or the phase of the induced current of a second, different RF coil element (intensities/phases may be independently controlled to each coil, [0060]-[0062]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Arakawa to utilize a coil array with independently controlled coils as taught by Kim, as this will provide for greater control over the area to be imaged by providing a coil which can be adapted/shaped for imaging various body parts of the patient as compared to a single coil design.

In an effort to advance prosecution, an additional rejection of claims 21 and 25 is included below in addition to the rejections of claims 22-24 and 26.
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 4782298; hereinafter Arakawa) in view of Kim (US 2017/0219666) as applied to claim 1 above, and further in view of Petropoulos et al. (US 6980002; hereinafter Petropoulos).
While Arakawa references a known head coil (column 1, line 37), and while Kim discloses that various body parts may be imaged including the head ([0073]), Arakawa and Kim fail to disclose specifics of the head/neck coil design.
Petropoulos discloses an intergraded cervical-thoracic-lumbar spine MRI array coil.  Petropoulos teaches where the anatomy-specific shape includes a domed shape configured to define a volume conforming to the human (head portion 18, Figure 1); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arakawa and Kim to utilize a coil design which conforms to the head/neck region of the patient as taught by Petropoulos, in order to more accurately image the head/neck region of the patient by providing coils which are conformed to the shape of the anatomy.
Furthermore, while Kim for example describes a loop coil array in two columns and two rows, a number of other arrangements with different numbers of rows and columns are possible ([0062]).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a coil array where the plurality of rows includes at least one row, where a row has at least four RF coil elements, as changing the number of elements in a row would be an obvious modification to one of ordinary skill in the art, for example depending on the size of the available coil elements, the region of the patient to be examined, etc.  Additionally, it has been held that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Similarly, it would have been obvious to one of ordinary skill in the art to utilize a coil array where the anterior component includes at least three RF coil array elements, and where the posterior component includes at least three RF coil array elements, as In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 4782298; hereinafter Arakawa) in view of Kim (US 2017/0219666) as applied to claim 1 above, and further in view of Srinivasan (US 6177797).
Srinivasan discloses an RF coil and method for resonance imaging analysis.  Srinivasan teaches a shunt PIN diode having a first terminal connected to a first input terminal of theApp. No. 15/933,860 Page 4 preamplifier, and a second terminal connected to a second input terminal of the preamplifier, where, upon application of a forward bias to the shunt PIN diode, the shunt PIN diode provides shunt protection to the preamplifier (column 7, lines 1-15).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arakawa and Kim to utilize a shunt PIN diode as taught by Srinivasan, in order to provide shunt protection and ensure a safe preamp operation (Srinivasan, column 7, lines 1-15).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 4782298; hereinafter Arakawa) in view of Kim (US 2017/0219666) as applied to claim 1 above, and further in view of Meissner (US 5317266).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arakawa and Kim to operate in a non-amplified Tx mode as taught by Meissner, in order to provide greater control to the operator of the system by allowing for a non-amplified transmission to obtain an accurate diagnostic result even in situations in which amplification may not be desired, for example depending on the specific anatomy of the patient to be imaged (smaller regions of the patient may not require amplification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/           Primary Examiner, Art Unit 3793